 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10    NXP USA, INC., and NXP B.V.,                        Case No. C20-1503-RSM-MAT

11                  Plaintiffs,                           ORDER DENYING OBJECTIONS TO
                                                          MAGISTRATE JUDGE ORDER DKT. #79
12                     v.
13
      IMPINJ, INC.,
14
                  Defendant.
15
16
            This matter comes before the Court on Defendant Impinj, Inc.’s Objections to
17
     Magistrate Judge Theiler’s Order granting in part and denying in part its Motion for Leave to
18
19   File Amended Answer. Dkt. #84; Dkt #85-1 (amended version). On February 12, 2021, Judge

20   Theiler issued an Order that, inter alia, granted leave for Impinj to file an amended answer but
21
     denied leave for it to add counterclaims. Dkt. #79. In relevant part, Judge Theiler wrote:
22
                    Impinj also seeks leave to file an amended answer pleading a
23                  license as a defense to four of NXP’s allegedly infringed patents
24                  and adding counterclaims that NXP has infringed eight of Impinj’s
                    patents. (Dkt. 63.) The request to add the defense is appropriate in
25                  light of Impinj’s contention that, if found a beneficiary to a licence
                    agreement, Impinj could not be found to have infringed on four
26                  patents. See 35 U.S.C. § 271(a) (“whoever without authority
27                  makes, uses, offers to sell, or sells any patented invention, within
                    the United States or imports into the United States any patented
28                  invention during the term of the patent therefor, infringes the



     ORDER DENYING OBJECTIONS TO MAGISTRATE JUDGE ORDER DKT. #79 - 1
                     patent”) (emphasis added). The Court is otherwise not persuaded
 1
                     by the request for leave to amend. It is true that, pursuant to
 2                   Federal Rule of Civil Procedure 15(a)(2), “[t]he court should freely
                     give leave [to amend] when justice so requires.” However, like the
 3                   judge overseeing Impinj’s suit against NXP currently pending in
                     the Northern District of California, see Impinj, Inc. v. NXP USA,
 4
                     Inc., C19-3161-YGR (N.D. Cal.) (Dkt. 33), this Court has a strong
 5                   interest in keeping the number of patents at issue to a manageable
                     level. Depending on the outcome of PTO proceedings, this matter
 6                   may require the Court’s adjudication of claims associated with
 7                   eight patents. There is no question a doubling of the number of
                     allegedly infringed patents would substantially increase the
 8                   complexity and difficulty of litigation and the Court’s ability to
                     manage this matter and resolve the parties’ disputes expeditiously.
 9                   The Court, as such, GRANTS in part and DENIES in part Impinj’s
10                   Motion for Leave to File Amended Answer.

11   Id. at 2.
12            Impinj brings this Motion under Rule 72(a). Rule 72(a) allows a party whose case is
13
     before a magistrate judge to “serve and file objections” to an order addressing nondispositive
14
     matters. These objections are to be heard by the district judge in the case, who is to “modify or
15
16   set aside any part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P.

17   72(a).
18
              Impinj essentially argues that Judge Theiler’s ruling was clearly erroneous and contrary
19
     to law because she based her decision on “complexity alone” and failed to “address the issue of
20
     prejudice.” Dkt. #85-1 at 5. Impinj also maintains that:
21
22                   …the concerns about complexity are premature because there are
                     currently only two patents at issue, and there is a strong likelihood
23                   that most or all of the remaining patents will be dismissed based on
24                   an imminent summary judgment motion and/or the pending IPRs.
                     In addition, complexity is a factor relevant to case management,
25                   not motions to amend. Courts routinely oversee cases with many
                     more patents than in this case, and there are various case
26                   management procedures used to reduce complexity. Finally,
27                   Impinj is willing to proceed with only four patents to reduce this
                     concern.
28



     ORDER DENYING OBJECTIONS TO MAGISTRATE JUDGE ORDER DKT. #79 - 2
     Id. Impinj argues that judicial economy is best served here “by litigating patents between the
 1
 2   parties relating to the same technology in one case.” Id.

 3          The Court ordered a response from Plaintiff NXP. NXP’s position is that Judge Theiler
 4
     did address prejudice to NXP in her statements about complexity—injecting complexity would
 5
     prejudice NXP, as argued by NXP in prior briefing before Judge Theiler. Dkt. #90 at 7; see
 6
 7   also Dkt #70 at 9–12. NXP also maintains that Judge Theiler’s ruling makes pragmatic sense

 8   because “Impinj’s proposed counterclaims cover aspects of RFID technology different than
 9   those claimed in NXP’s patents, and accuse different products (NXP’s) than the Impinj
10
     products already accused in this case,” thus injecting “unnecessary complexity” and that this
11
     would “effectively combine two patent infringement trials into one, add a substantial risk of
12
13   jury confusion, and very likely require an extension of the Order Setting Trial Date and Related

14   Dates…” Id. at 7.
15          The Court need not run through the entire complex background of this case and parallel
16
     litigation in California. The parties are litigating the infringement of each other’s patents in
17
     multiple forums, and have shuffled the litigation of these patents around between forums. The
18
19   Court shares Judge Theiler’s concerns over managing the complexity of this action, which was

20   originally filed in Delaware in October of 2019.
21
            The Court finds that Impinj has failed to demonstrate clear error in fact or law. The
22
     Court agrees with NXP that Judge Theiler inherently addressed prejudice to NXP in her Order
23
24   when she wrote that the counterclaims would add to “the complexity and difficulty of

25   litigation.” She was clearly referring to NXP’s briefing on the subject, of which Impinj was
26   well aware. As Impinj would concede, undue prejudice to NXP is a valid basis to deny a
27
     motion to amend under Rule 15(a). Judge Theiler was not required to offer more analysis, and
28



     ORDER DENYING OBJECTIONS TO MAGISTRATE JUDGE ORDER DKT. #79 - 3
     this Court is not going to offer Impinj a second opportunity to make the same arguments about
 1
 2   prejudice that were already properly reviewed by Judge Theiler. Given this, the Court finds

 3   that the instant objections should be overruled. The remainder of Impinj’s arguments are an
 4
     attempt to convince the Court that Judge Theiler should have ruled differently for pragmatic
 5
     reasons. Such is not a valid basis for Rule 72(a) objections. In any event, the Court agrees
 6
 7   with Judge Theiler’s pragmatic analysis of this case.

 8          Accordingly, having reviewed the relevant briefing, the declarations and exhibits
 9   attached thereto, and the remainder of the record, the Court hereby finds and ORDERS that
10
     Defendant Impinj’s Objections to Magistrate Order, Dkt. #84, is DENIED. This matter
11
     continues to be referred to Judge Theiler.
12
13
14          DATED this 30th day of April, 2021.
15
16
17
18
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28



     ORDER DENYING OBJECTIONS TO MAGISTRATE JUDGE ORDER DKT. #79 - 4
